NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

ROMERIO LATEE WALKER,                            )
DOC #108533                                      )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D18-4275
                                                 )
STATE OF FLORIDA,                                )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed April 26, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Polk County; Neil Roddenbery,
Judge.

Romerio Latee Walker, Pro se.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


       Dismissed.


SILBERMAN, LUCAS AND SALARIO, JJ, Concur.